DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
REMARKS
The amendment of claim 1 and the addition of new claim 1 in the reply filed on 04/16/2021 is acknowledged. No new matter is entered. New grounds of rejection are set forth below. 
Claims 1, 2 and 5-15 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the solar cell" in lines 4-5 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “a first side end” and “a second side end” in lines 7-8 of the claim. It is unclear if said limitations are limiting the first side end and second side end initially recited in line 4 or are imparting a structure completely separate from the initially recited first and second side ends. Clarification and correction are required.
Claim 1 recites the limitation "the side ends" in line 15 of the claim. It is not clear if the limitation is referring to all side ends of each solar cell or certain ones.
Claims 2 and 5-15 are rejected as dependent upon rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 5-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hishida et al. (US 20090126788, cited in IDS) in view of Hashimoto (US 20120073621) and Bitnar (US 20160172510, cited in previous action), hereinafter referred to as Hishida, Hashimoto, and Bitnar, respectively.
Regarding claims 1 and 6, Hishida discloses on figure 5 (figure 5 is included below) a solar module comprising at least two solar cells (100a and 100b), wherein:
each of the solar cells (100a and 100b) comprises an upper end (top side of L), a lower end (lower side of L) which is situated opposite the upper end, first and second opposing side ends (sides of W) and at least one bus-bar (bus-bars 71 and 73) which extends from the first 
at least one finger (fingers 50 and 60) of the solar cell makes electrical contact with the bus bar (71 and 73), 
at least one first bus bar (bus bars 71 and 73) of at least one first solar cell (100b) is arranged at a first side end (left side of W) which is situated opposite a second side end (right side of W) of at least one second solar cell (100a), which is arranged next to the first solar cell (100b) at a first distance from the upper end (top side of L) of the at least one first solar cell (100b), 
at least one second bus bar (bus bars 71 and 73) of the at least one second solar cell (100a) is arranged at the second side end (right side of W) at a second distance from the upper end (top side of L) of the at least one second solar cell (100a), wherein the first distance is not identical to the second distance, and
the at least one first and the at least one second bus bars (bus bars 71 and 73) are connected by an electrical connecting element (72), wherein the electrical connecting elements (72) of the at least one first and the at least one second bus bar are electrically connected at a location between the first side end of the at least one first solar cell and the second side end of the at least one second solar cell.



    PNG
    media_image1.png
    600
    877
    media_image1.png
    Greyscale

Hishida fails to teach that the bus bars (71 and 73) of the solar cells (100a and 100b) are arranged to be mutually offset in relation to one another at the side ends (sides of W) of the solar cells.
Hashimoto discloses on figure 6 a solar cell analogous to the solar cell of Hishida, wherein the solar cell includes thin line electrodes [12] (¶0047), at least two first cross electrodes [13] (¶0047), and wiring members [20] (¶0033) that directly corresponds to the finger electrodes, bus bars, and electrical connecting elements of Hishida, respectively. Furthermore, the reference teaches that the cross electrodes [13] are arranged to be mutually offset in relation to one another at the side ends (or top and bottom edges of the solar cell [11], Fig 6) due to the zig-zag shape of the electrodes [13]. The cross electrodes [13] of Hashimoto allows for the suppression of degradation in the solar cell (¶0011). Thusly, it would have been obvious to one having ordinary skill in the art to substitute the bus bars of Hishida with the zigzag shaped cross electrodes [13] of Hashimoto to suppress degradation of the solar cell (Hashimoto, ¶0011).

Bitnar discloses a solar module analogous to the solar module of Hishida (Abstract), wherein the solar cells of the solar module comprise wire guides (222) that direct correspond to the electrical connecting elements of Hishida since the wire guides electrically connect the solar cells of the solar module (¶0071, Fig 1). Furthermore, the reference teaches that the solar module comprises cross-connectors [223] (intermediate connectors [223], Figs 14 and 15, ¶0115) arranged between adjacent solar cells for parallel electrical connection of that solar cells, wherein the wire guide (222) are electrically connected to the cross connector (¶0128). The cross connector increases the efficiency of the solar module (¶0012). Thusly, it would have been obvious to one having ordinary skill in the art to modify the solar module of Hishida in view of the disclosure of Bitnar such that the electrical connecting elements of the solar cells of Hishida are electrically connected to a cross connector as taught by Bitnar to increase the operating efficiency of the solar module (Bitnar, ¶0012).
Regarding claim 2, modified Hishida discloses all of the limitations as set forth above. Moreover, the applied references teach that all of the bus bars of the at least one first solar cell (100b) are arranged at different distances from the upper end of the at least one first solar cell (100b) than all the bus bars of the of the at least one second solar cell (100a) from the upper end of the at least one second cell (100a) since every bus bar has a zigzag shape that has a varying distances within connecting region [R1] and along the length of the bus bars [13] (Hashimoto, Fig 2).
Regarding claim 5, modified Hishida discloses all of the limitations as set forth above. Furthermore, the references teach that at least one third solar cell and at least one fourth solar cells are included, wherein the second side end (right side of W) of the at least one third solar cell is arranged in opposition to the first side end (left side of W) of the at least one first solar cell (100b), and the first side end of the at least one fourth solar cell is arranged in opposition to the second side end of the least one 
Regarding claim 7, modified Hishida discloses all of the limitations as set forth above. Moreover, Hishida discloses that the solar cells (100a and 100b) of the solar module are arranged in string configuration, wherein the width of each solar cell measured from the first side end (left side of W) to the second side end (right side of W) and/or the height of each solar cell measured from the upper end (top side of L) to the lower end (lower side of L) is identical. See figures 4 and 5 of Hishida.
Regarding claim 8, modified Hishida discloses all of the limitations as set forth above. Moreover, modified Hishida teaches that at least one first and/or the at least one second bus bar [13] is arranged parallel to the upper and/or lower end of the at least one first and/or second solar cell since connecting regions [R1] of the bus bars [13] are arranged parallel to the arrangement direction (Hashimoto, Fig 2). 
Regarding claim 9, modified Hishida discloses all of the limitations as set forth above. Moreover, Hishida teaches that at least one first and the least one second solar cell are configured in the form of half-cut cells (the method of making the solar cells –half cutting- is not giving patentable weight regarding the device of the prior art).
Regarding claim 12, modified Hishida discloses all of the limitations as set forth above. Moreover, the references teach that at least one first and/or the at least one second bus bar is oriented at first angle to the upper and/or lower end of the least one first and/or second solar cell (bus bars 71 and 73 are oriented at a first angle θ, Hishida, Fig 5; ¶0059).
Regarding claim 13, modified Hishida discloses all of the limitations as set forth above. Furthermore, the references teach that the electrical connecting elements of the at least one first and the at least one second bus bar are electrically connected to the cross-connector and are spaced apart 
Regarding claim 14, modified Hishida discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the at least one first bus bar [13] is positioned at the first distance from the upper end of the at least one first solar cell along an entire length of the at least one first bus bar [13], and wherein the at least one second bus bar [13] is positioned at the second distance from the upper end of the at least one second solar cell along an entire length of the at least one second bus bar (Hashimoto, Fig 2). 
Regarding claim 15, modified Hishida discloses all of the limitations as set forth above. Moreover, the combination of the applied references teach that the at least one first and second bus bars [13] are substantially parallel since the connecting regions [R1] of the bus bars are parallel (Hashimoto, Fig 2) and are angled relative to the side ends (bus bars [13] have zigzag shape, Hashimoto, Fig 2; bus bars have inclined arrangement, Hishida, Fig 5).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hishida, Hashimoto, and Bitnar as applied to claims 9 and 1, above, respectively, and further in view of Yoshime (US 20080196757, cited in previous action), hereinafter referred to as Yoshime.
Regarding claims 10 and 11, modified Hishida discloses all of the limitations as set forth above. Modified Hishida fails to teach that the at least one first and/or the at least one second bus bars (bus bars 71 and 73) on or in the region of the side ends (sides W) of the half-cut cells, incorporate a region comprising a soldering flux, wherein electrical connecting elements of the at least one first and second solar cells are arranged, and the electrical connecting element is a solder strip.
Yoshimine discloses an electrical interconnection between solar cells analogous to the electrical interconnection of Hishida. The reference teaches that the solar cells [10] comprise bus-bar 
Response to Arguments
Applicant’s arguments filed 04/16/2021 with respect to the newly added limitations of amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/               Examiner, Art Unit 1721                                                                                                                                                                                         
/ALLISON BOURKE/               Supervisory Patent Examiner, Art Unit 1721